This action was commenced in the district court of Ellis county by J.G. Arbuthnot against Berkley Dawson, to recover $1,055.93 as the balance due plaintiff under a rental contract by which the plaintiff leased to the defendant certain lands. The case was tried to a jury on October 5, 1917, which resulted in a verdict in favor of Arbuthnot in the sum of $459.01. Judgment was rendered on this verdict. The defendant filed his motion for a new trial, which was overruled, saved his exceptions, perfected this appeal, and appears here as plaintiff in error.
This case was duly submitted, and after several extensions of time have been given plaintiff in error to file brief, no brief has been filed. We do not know what particular grounds the plaintiff in error would urge as a reason for reversing the judgment of the trial court. We nave examined the record, and do not find any reversible error appearing on the face of the record. We think there was sufficient evidence to take the case to the jury.
In the absence of a brief filed by plaintiff in error pointing out any reversible errors, when no good reason is shown why a brief has not been filed, the appeal will be dismissed. It therefore follows that this appeal is hereby dismissed.
HARRISON, C. J., and JOHNSON, ELTING, and KENNAMER, JJ., concur. *Page 195